tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c vit his eo o- dec - fh fz legend system a excess_plan b board x state m this is in response to your request for a private_letter_ruling dated date as supplemented by letters dated june july september and october and november and concerning the applicability of sec_415 of the internal_revenue_code code to excess_plan b you have submitted the following facts and representations in support of your request system a is a defined benefit retirement_plan maintained for the benefit of the employees of state m and participating employers ie various agencies and instrumentalities of state m system a is designed to meet the requirements of sec_401 and sec_415 of the code system a is a governmental_plan within the meaning of sec_414 of the code board x administers system a and serves as trustee of system a pursuant to an act of the general assembly of state m board x is required to establish a governmental excess_benefit arrangement excess_plan b that conforms with section page m of the code board x is authorized to determine all terms and conditions of excess_plan b it is anticipated that over one hundred distinct governmental entities employers will make contributions to excess_plan b excess_plan b limits participation to those participants in system a whose retirement benefits under system a exceed the limitations imposed on annual retirement benefits by sec_415 of the code participation in excess_plan b ceases for any plan_year in which a participant's retirement benefit under system a does not exceed the limitations imposed by sec_415 of the code a participant in excess_plan b shall receive a monthly annuity equal to the amount by which the participant's monthly annuity otherwise payable under the terms of system a exceeds the limitations imposed by sec_415 a beneficiary to whom a lump sum is payable under system a shall receive a lump sum from excess_plan b equal to the amount by which the lump sum payable from system a exceeds the lump sum payable after application of the limitations on benefits imposed by sec_415 of the code a monthly annuity or death_benefit may be paid under excess_plan b only if a corresponding annuity or death_benefit limited by sec_415 is paid from system a participation in excess_plan b is automatic and mandatory the form of the benefit paid to an annuitant under excess pian b shall be the same as that selected by the annuitant under system a to the extent that the excess_plan b_trust fund is funded and to the extent administratively feasible the monthly benefit payment from excess_plan b shall be paid on the same date as the monthly payment from system a excess_plan b will not permit direct or indirect deferral of compensation by participants excess_plan b includes a separate trust to hold excess_plan b assets and pay excess_plan b benefits the excess_plan b_trust will be a grantor_trust for federal_income_tax purposes board x is the trustee the trust is separate from the system a_trust and is established solely for the purpose of providing benefits otherwise payable under system a but for the limitations of sec_415 of the code excess_plan b assets cannot be used to pay benefits liabilities of system a similarly assets of system a will not be used to pay benefit obligations of excess_plan b inasmuch as board x administers system a and excess_plan b and is also trustee of both plans section of excess_plan b as revised provides that board x as trustee of excess_plan b shall implement procedures as are deemed necessary or appropriate for the performance of those administrative duties that specifically relate to excess_plan b such procedures shall include the maintenance of separate_accounting and records and may also include separate meetings and the employment of a separate staff the trustee of excess_plan b shall administer and record the investment earnings and income of and charges against the excess_plan b_trust fund assets separate and independent of the investment earnings and income of and charges against the system a_trust assets the assets of excess_plan b and the assets of system a will not be commingled for investment purposes the above notwithstanding the trustee of excess_plan b may utilize the support services of system a in connection with the performance of its administrative duties additionally the trustee of excess_plan b may utilize page investment advisory brokerage and other third party services common to both system a and excess_plan b in each case the trustee of excess_plan b shall maintain appropriate accounting and invoicing records for those services which are allocable to excess_plan b excess_plan b is funded one plan_year at a time sec_12 of excess_plan b as revised provides that prior to the first day of the fiscal_year of state m the actuary shall determine an amount necessary to fund the estimated benefits and administrative expenses for the plan_year beginning in such fiscal_year any assets of excess_benefit_plan b not used to pay benefits for such plan_year may be used for the payment of administrative expenses of excess_plan b as determined by the trustee any monies earned on the excess_benefit_plan b_trust fund shall be income of the excess_plan b_trust fund the funding will be based upon two calculations the first is the projected benefit liabilities which will be incurred over the course of the plan_year the calendar_year the second is the necessary contributions over the funding_period the fiscal_year of state m july through june beginning prior to the first day of the applicable_plan year the funding assumptions for a given plan_year are based on the plan_year immediately preceding the first day of the funding_period the funding amount as determined by the actuary is approved by board x on or before the first day of the funding_period during the funding_period the contributing entities will fund benefit liabilities that are payable during the later overlapping plan_year this methodology can be illustrated by the following example the required funding for the plan_year beginning date is based on data from the plan_year ending date once this projected liability which includes a portion attributable to potential lump sum death_benefits is determined that information will be presented to board x on or before date board x will approve the actuary’s assumptions regarding the projected benefit liabilities and determine the contribution obligation of each employer over the fiscal_year beginning date the benefit liabilities of the plan_year beginning date will be funded over the period beginning date and ending date an employer is obligated to contribute to excess_plan b if one or more of its employees are eligible for membership in system a the contributions of participating employers are determined as follows the actuary will determine the total expected annual cost ie the expected dollar amount of benefit payments to be made during the plan_year for all participants covered by excess_plan b during the plan_year being funded that cost is divided by the total projected payroll of all employees in system a during the funding_period the fiscal_year of state m beginning the july before the plan_year being funded in this way the actuary determines an average contribution rate as a uniform percentage of payroll this uniform percentage of payroll will then be charged to all employers whose employees are members of system a during the funding_period page based on the above facts and representations you have requested a ruling that excess_plan b is a qualified_governmental_excess_benefit_arrangement within the meaning of sec_415 of the code two additional rulings were initially requested but they were subsequently withdrawn code sec_415 sets forth the treatment of qualified governmental excess_benefit arrangements code sec_415 provides in part that in determining whether a governmental_plan as defined in sec_414 meets the requirements of sec_415 benefits provided under a qualified_governmental_excess_benefit_arrangement shall not be taken into account sec_415 defines such an arrangement as a portion of a governmental_plan which meets the following three requirements a such portion is maintained solely for the purpose of providing to participants in the plan that part of the participant's annual_benefit otherwise payable under the terms of the plan that exceeds the limitations on benefits imposed by sec_415 excess_benefits b under such portion no election is provided at any time to the participant directly or indirectly to defer compensation and c excess_benefits are not paid from a_trust forming a part of such governmental_plan unless such trust is maintained solely for the purpose of providing such benefits according to the terms of excess_plan b its only stated purpose is to with respect to your ruling_request the excess_plan b is a part of system a which your authorized representative has stated is a governmental_plan as described in code sec_414 provide participants in system a that portion of a participant's benefits that would otherwise be payable under the terms of system a except for the limitations on benefits imposed by code sec_415 excess_plan b does not allow participants to defer compensation the terms of excess_plan b for whom contributions would exceed the code sec_415 limits participation in excess_plan b ceases for any plan_year in which a participant's retirement benefit under system a does not exceed the limitations imposed by sec_415 of the code therefore we have determined that excess_plan b is a portion of a governmental_plan which is maintained solely for the purpose of providing to system a participants that part of the participant's annual_benefit otherwise payable under the terms of system a that exceeds the sec_415 limits as such excess_plan b meets the requirements of sec_415 limit participation to system a participants your authorized representative has stated in accordance with the terms of excess_plan b that participation is automatic for system a participants for whom benefits are limited by code sec_415 your authorized representative has also stated that a participant will not be given any election to defer compensation under excess_plan b either directly or indirectly thus we have concluded that no direct or indirect election is provided at any time to participants to defer compensation and accordingly the requirements of sec_415 are met code sec_415 requires that the trust from which excess_benefits are paid must not form a part of the governmental_plan in this case system a which contains page the excess_benefit arrangement with a certain exception for trusts maintained solely for the purpose of providing such benefits in the present case the excess_plan b_trust is a grantor_trust and it is maintained separately from system a system a will not pay excess_plan b benefits and excess_plan b will not pay system a benefits contributions to the excess_plan b_trust consist only of the amount required to pay the excess_benefits for the plan_year and the amount required to pay administrative expenses therefore we have determined that the requirements of sec_415 are met since excess_plan b satisfies all of the requirements of code sec_41 m we conclude with respect to your requested ruling that excess_plan b is a qualified_governmental_excess_benefit_arrangement within the meaning of code sec_41 m this ruling letter is based on the assumption that system a is a governmental_plan as described in code sec_414 and that it meets ail of the applicable_requirements under code sec_401 this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file in this office if you have any questions about this letter please contact please refer to se t ep ra t3 at since yours franées v sloan manage employee_plans technicél group enclosures notice deleted copy of ruling letter
